Sanders, J.
(dissenting) — The majority’s disposition defeats the plain language of the deadly weapon enhancement statute, former RCW 9.94A.125 (1983), and undermines the guaranty of the right to keep and bear arms as set forth in article I, section 24 of the Washington Constitution. Under our state constitution the right to keep and bear arms is the rule, whereas the State’s ability to burden that right is the narrowly confined exception. Although the constitutional right to bear arms is not unlimited in scope, within its scope that right is absolute.
To justify a statutory deadly weapon sentence enhancement based on a defendant’s alleged use of a firearm, the State must make the threshold showing that the defendant was actually “armed” with a firearm during the commission of the crime charged. Merely showing the defendant constructively possessed it is insufficient as a matter of law. Here, the evidence offered by the State at Mark Schelin’s trial fails to establish he was armed with the gun found hanging on the wall of his bedroom during the commission of the crimes for which he was charged. Regrettably, the majority excuses the failure and takes yet another stumbling step down the slippery slope toward the ultimate destruction of our civil right to keep and bear arms. I must dissent.
I
Schelin’s Constructive Possession of a Firearm is Insufficient as a Matter of Law to Prove He Was “Armed”
Investigating an anonymous tip, an officer with the Spokane Police Department approached Schelin’s children playing outside his home and requested their father to come outside. When Schelin came out, unarmed, the officer *580engaged him in a conversation, which led the officer to suspect Schelin might be engaged in criminal, drug-related activities. The officer later applied for and was issued a search warrant, which was executed a few days later by the Spokane Police Department’s Special Investigative Unit. Entering Schelin’s home, police first encountered his live-in girl friend at the front door. They then progressed further into the house, at which point they found Schelin standing, still unarmed, at the foot of the stairs to the basement. An officer ordered Schelin upstairs. Still unarmed, he complied. Schelin was then arrested and handcuffed.
Only subsequent to Schelin’s arrest did police search his home, including the basement area. The basement was made up of a laundry room and two bedrooms, one room to the north and another to the southeast. The search revealed rooted and starter marijuana plants, dried marijuana leaves, scales, militia materials, money, and a weapons collection. In the southeast bedroom, separate from the marijuana grow operation, police also found two firearms hanging from the door, one of which was loaded. The record is unclear on the precise distance between Schelin, where he was standing at the bottom of the stairs, and the loaded gun, but the distance seems to have been at least 10 to 15 feet.
At trial Schelin testified the gun was intended to defend his family from his girl friend’s ex-husband. Verbatim Report of Proceedings (Apr. 7 & 8,1998) at 393, 403-05. The State presented no evidence to the contrary. There was no evidence Schelin ever used the gun, let alone used it to defend or promote his marijuana grow operation. The jury found Schelin guilty of possession of a controlled substance with intent to manufacture and possession with intent to deliver. Notwithstanding the complete lack of evidence Schelin ever used the gun in furtherance of a crime, the jury also returned a special verdict finding Schelin was “armed” contrary to former RCW 9.94A.125. Schelin now challenges the weapon enhancement verdict for want of substantial evidence.
*581The statutory issue is whether Schelin was “armed with a deadly weapon” pursuant to the deadly weapon enhancement statute, former RCW 9.94A.125, when he committed his ongoing crime of possession of a controlled substance. To properly resolve this issue we must construe this statute on its face and in light of the constitutional right to keep and bear arms (article I, section 24 of our state constitution) so as to critically evaluate whether the State has proved beyond a reasonable doubt Schelin was in fact “armed” while he committed the crimes for which he was charged.
The deadly weapon enhancement statute provides in part:
[T]he court shall make a finding of fact of whether or not the accused or an accomplice was armed with a deadly weapon at the time of the commission of the crime, or if a jury trial is had, the jury shall, if it find[s] the defendant guilty, also find, a special verdict as to whether or not the defendant or an accomplice was armed with a deadly weapon at the time of the commission of the crime.
Former RCW 9.94A.125 (1983). This statute is part of the Sentencing Reform Act of 1981 (SRA), although it was not added to the SRA until 1983. See Laws of 1983, ch. 163, § 3. As originally enacted, the deadly weapon statute subjected only a limited number of felonies to a sentence enhancement, none of which were possessory crimes.6 However, the statute was radically revised in 1995 when voters approved Initiative 159 (1-159). This initiative made the deadly weapon enhancement applicable to nearly every felony defined by Washington law, and also lengthened the mandatory sentence enhancements. Laws of 1995, ch. 129.
The leading Supreme Court authority on what it means to be “armed” under the deadly weapon enhancement *582statute is State v. Valdobinos, 122 Wn.2d 270, 858 P.2d 199 (1993). There, as the majority concedes, we held mere constructive possession of a firearm is insufficient to establish a defendant was armed for purposes of former RCW 9.94A.125. Id. at 282; majority at 567.7 Until today this holding has been good law and the fundamental underpinning of a proper application of former RCW 9.94A.125. We further elaborated our holding in Valdobinos by explaining a person is “armed” so as to justify applying the deadly weapon enhancement only if the State has shown “a weapon [was] easily accessible and readily available for use, either for offensive or defensive purposes.” Valdobinos, 122 Wn.2d at 282. The State must make this showing beyond a reasonable doubt to sustain a deadly weapon enhancement. State v. Tongate, 93 Wn.2d 751, 754, 613 P.2d 121 (1980).
Our decision in Valdobinos was heavily influenced by the Court of Appeals opinion in State v. Sabala, 44 Wn. App. 444, 723 P.2d 5 (1986). In Sabala the defendant was stopped in his car after having made a controlled buy from the Yakima police department. Id. at 445. A consent search of his car revealed a handgun under the driver’s seat. Id. There was no dispute the gun belonged to the defendant, and that it was within easy and actual reach when he sat in the driver’s seat. See id. at 448. The defendant was convicted of possession of a controlled substance with intent to deliver, and his sentence was enhanced based on his possession of the firearm. Id. at 446-47. Sabala challenged his conviction arguing he was merely in constructive possession of the gun, which was insufficient to prove he was “armed” with it. Id. at 447. The Court of Appeals upheld the sentence, concluding the presence of the gun under the driver’s seat constituted sufficient evidence “the gun was *583easily accessible and readily available for use by the defendant for either offensive or defensive purposes.” Id. at 448. The same could be said of the armed robber.
Although we accepted the Sabala court’s reasoning in Valdobinos, we concluded the evidence presented in Valdobinos was insufficient to support a finding the defendants were “armed” pursuant to former RCW 9.94A.125. Valdobinos, 122 Wn.2d at 282. In Valdobinos, law enforcement officers executing a search warrant of defendants’ home discovered a .22 rifle under a bed. Id. at 273-74, 282. We affirmed defendants’ convictions for the underlying drug-related crimes, but struck the firearm enhancement portions of their sentences, stating:
On this record, evidence that an unloaded rifle was found under the bed in the bedroom, without more, is insufficient to qualify Valdobinos as “armed” in the sense of having a weapon accessible and readily available for offensive or defensive purposes. The trial court therefore erred in relying on the provision of RCW 9.94A.125 permitting a sentence to be enhanced if a defendant is “armed” with a deadly weapon.
Id. at 282 (emphasis added).
The Court of Appeals further addressed when a person is “armed” in State v. Call, 75 Wn. App. 866, 880 P.2d 571 (1994). There, the court held the State must show more than potential to use a firearm to justify a deadly weapon sentence enhancement. Id. at 868-69. In Call Spokane police officers went to the defendant’s home to arrest him on outstanding warrants. Id. at 867. Before the defendant left with the officers, he went to his bedroom to pick up some identification. Id. Although the defendant kept three handguns in his bedroom, which the defendant had every potential to use at the officers’ peril, he returned from the bedroom unarmed. Id. When the officers returned to the defendant’s home at a later point in time to execute a search warrant they found cocaine, LSD, marijuana, and a *584marijuana grow operation. Id. at 868.8 They also discovered the three handguns, one of which was loaded, in the defendant’s bedroom. Id. The defendant was convicted of three counts of possession of a controlled substance, and the trial court enhanced his sentence 12 months pursuant to former RCW 9.94A.125 based on its finding the defendant “‘was in constructive possession of the three (3) handguns.’ ” Id. at 867-68. The defendant appealed this sentence enhancement, arguing his constructive possession of the guns was insufficient basis to find he was armed. Id. at 868. The Court of Appeals agreed, applying the Valdobinos standard:
Here, the trial court’s findings relating to the guns in Mr. Call’s bedroom establish constructive possession of the weapons, but fail to address the essential question, namely whether any of the weapons was easily accessible and readily available. The findings are insufficient to support imposition of an enhanced sentence under RCW 9.94A.310(3)(c), and the sentence must be stricken.
The only evidence relating to availability of the guns was the police officer’s testimony he “found two in a dresser drawer within the bedroom against the south wall of the bedroom; and one in a tool box at the foot—foot of the bed . . .”. Mr. Call had gone to the bedroom and returned unarmed. This is not sufficient evidence to support a finding the guns were easily accessible and readily available.
Call, 75 Wn. App. at 869.
The rejection of constructive possession as sufficient basis for a deadly weapons enhancement took one further step in State v. Mills, 80 Wn. App. 231, 907 P.2d 316 (1995). There, the court held a defendant was not “armed with a deadly weapon at the time of the commission of the crime” pursuant to former RCW 9.94A.125 even when in contemporaneous constructive possession of both a weapon and illegal drugs. In Mills a sheriff deputy discovered methamphetamine in Mills’s car, arrested Mills, and placed him in *585custody in the back of the patrol car. Mills, 80 Wn. App. at 233. After the defendant began moving “furtively” in the backseat of the patrol car, the deputy removed defendant and searched between the seat cushions. Id. The search revealed a motel key, based on which the deputy obtained a search warrant for the motel room. Id. Upon executing the warrant, the deputy discovered a gun pouch beside a large quantity of methamphetamine. Id. The defendant was convicted for possession of a controlled substance and received a 12-month sentence enhancement based on his constructive possession of the firearm. Id. at 232. The Court of Appeals affirmed the conviction for possession, but reversed the sentence enhancement. Id. at 233.
The court rejected the State’s argument that defendant was “armed” based on exclusive possession and control over the contents of the motel room, which included the gun. Id. at 234-35. The court also rejected the trial court’s approach, which looked only for a connection between the underlying crime, possession of methamphetamine, and the gun. Id. at 236. According to Mills, the potential to use the gun to protect drugs is insufficient. Id. Instead the court held the State was required to show “a nexus between the defendant and the weapon.” Id.
Mills’s nexus approach was further developed in State v. Johnson, in which the court explained “a person is not armed simply because a weapon is present during the commission of a crime.” 94 Wn. App. 882, 892, 974 P.2d 855 (1999). The court reasoned:
Simply constructively possessing a weapon on the premises sometime during the entire period of illegal activity is not enough to establish a nexus between the crime and the weapon. Without that nexus, we run the risk of convicting a defendant under the deadly weapon enhancement for having a weapon unrelated to the crime. The theory behind the deadly weapon enhancement is that a crime is potentially more dangerous to the victim, bystanders or the police if the defendant is armed while he is committing the crime because someone may be *586killed or injured. Thus, the crime is more serious than it would have been without the weapon. Where no officers, victims or bystanders are present, the potential danger is also absent, and the rationale for greater punishment based on greater danger to others does not apply. The underlying rationale can apply only where there is a possibility the defendant would use the weapon.
Id. at 895-96 (footnotes omitted). I agree an essential element of proof must demonstrate a nexus between the defendant, the crime, and the weapon. So says our majority as well. Majority at 575.
In sum, this line of precedent establishes the following: First, constructive possession of a firearm is insufficient to support a deadly weapons sentence enhancement. Valdobinos, 122 Wn.2d at 282. Second, a defendant’s potential to use a firearm in connection with a criminal enterprise is also not enough to apply former RCW 9.94A.125. Call, 75 Wn. App. at 868-69. Cf. State v. Williams, 85 Wn. App. 508, 514, 933 P.2d 1072 (1997) (holding proof that defendant actually handled loaded gun during drug transaction established accessibility of the gun under Valdobinos), rev’d on other grounds, 135 Wn.2d 365, 957 P.2d 216 (1998). Third, merely establishing a firearm was present on premises where an ongoing crime was committed is insufficient as a matter of law to justify enhancing a sentence for the substantive crime. Johnson, 94 Wn. App. at 892. And finally, the State must affirmatively prove beyond a reasonable doubt a nexus between the defendant, the crime, and the weapon. See Mills, 80 Wn. App. at 236.
Although the majority purports to rely on Valdobinos and its progeny, the evidence presented at Schelin’s trial shows, at most: (1) Schelin was in constructive possession of the gun hanging on the wall in his bedroom, (2) Schelin had the potential to use the gun at the officers’ peril during their execution of the search warrant by closing the gap of 15 or so feet from the bottom of the stairs to where the gun was hanging in the bedroom, and (3) the firearm in question was discovered on the same premises on which Schelin’s crimi*587nal enterprise took place. However, under the principles discussed above, this is insufficient as a matter of law to support Schelin’s deadly weapon enhancement because no nexus was proved. The majority’s decision to nevertheless uphold Schelin’s sentence constitutes a radical departure from the Valdobinos line of cases, while at the same time giving them lip service. Moreover, if former RCW 9.94A.125 means what the majority claims it does, this statute violates the right to bear arms guaranteed by article I, section 24 of the Washington Constitution. It is our duty to avoid such a statutory construction if at all possible. Anderson v. Morris, 87 Wn.2d 706, 716, 558 P.2d 155 (1976).
II
The Right to Keep and Bear Arms is Absolute within the Scope of Article I, Section 24
Appropriate constitutional analysis begins with the text and, for most purposes, should end there as well.[9]
The right to keep and bear arms has long been recognized by the common law as essential to enable individuals to resist tyranny and defend themselves. 2 William Blackstone, Commentaries *139. Discussing the rights of persons, Blackstone noted the right to keep and bear arms is a “natural right of resistance and self-preservation when the sanctions of society and law are found insufficient to restrain the violence of oppression.” Id. Likewise, the English Bill of Rights declares that subjects of the Crown “may have arms for their defense suitable to their conditions and as allowed by law.” The English Bill of Rights 1689, in 6 The Statutes of the Realm (1225-1713) at 142-45 (1810) (orig. prtg. in Gr. Brit, by King George III) (facsim. located in Historical Collection at Gallagher Law Library, Univ. of Wash. Sch. of Law).
In modern days, the right is among those guaranteed in numerous state declarations of rights, although the nature *588and scope of that right varies from state to state.10 Unfortunately, the right has effectively been relegated to second-class constitutional status in the eyes of some errant jurists who seemingly prefer to impose their own social and political views, considering the right to keep and bear arms not deserving of the same protection as, say, the freedom of speech or the right against self-incrimination. See generally David B. Kopel et al., A Tale of Three Cities: The Right to Bear Arms in State Supreme Courts, 68 Temp. L. Rev. 1177 (1995) (critically analyzing three state constitutional decisions and concluding they were based on the courts’ disfavor of the right to bear arms and view of that right as one not entitled to the same judicial protection as other constitutional rights).
Notwithstanding, the right to keep and bear arms as guaranteed by the Washington Constitution is express, mandatory, and absolute within its scope:
The right of the individual citizen to bear arms in defense of himself, or the state, shall not he impaired, but nothing in this section shall be construed as authorizing individuals or corporations to organize, maintain or employ an armed body of men.
Const, art. I, § 24 (emphasis added). Without doubt, this provision confers upon our fellow citizens the individual right to keep and bear arms.11 Although we have noted the right secured in our state constitution may be broader than *589that provided by the second amendment to the United States Constitution, we have yet to determine the outer limits of this provision. See City of Seattle v. Montana, 129 Wn.2d 583, 594, 919 P.2d 1218 (1996); State v. Rupe, 101 Wn.2d 664, 706, 683 P.2d 571 (1984). Cf. Md. Const. Declaration of Rights art. 28; 79 Op. Maryland Att’y Gen. (1994). Yet there is no doubt each citizen enjoys equal privilege to the right guaranteed by this provision. Const. art. I, § 12; see W. J. Meyers, The Privileges and Immunities of Citizens in the Several States, 1 Mich. L. Rev. 286, 290-94 (1903).
Equally clear is that the scope of this individual right is qualified by textual exceptions. First, the right exists only in the context of an individual’s “defense of himself, or the state.” Const, art. I, § 24. Second, the right does not authorize “individuals or corporations to organize, maintain or employ an armed body of men.” Id. Not only do these textual qualifications limit the scope of the right to bear arms, but they also prove the general rule by enumerating an explicit list of exceptions—expressio unius est exclusio alterius—the inclusion of one is the exclusion of the other. State v. Brown, 139 Wn.2d 20, 33, 983 P.2d 608 (1999); State v. Sommerville, 111 Wn.2d 524, 535, 760 P.2d 932 (1988).
Accordingly, the inclusion of the two textual limitations in article I, section 24 demonstrates there is no basis to infer any other exception, certainly not one based on the State’s so-called police power. This is a crucial, yet often overlooked, distinction between article I, section 24 and corresponding provisions in many other constitutions. Cf., e.g., III. Const, art. I, § 22 (“Subject only to the police power, *590the right of the individual citizen to keep and bear arms shall not be infringed.”); Ga. Const, art. I, § 1, para. VIII (“The right of the people to keep and bear arms shall not be infringed, but the General Assembly shall have the power to prescribe the manner in which arms may be borne.”); Tex. Const, art. I, § 23 (“Every citizen shall have the right to keep and bear arms in the lawful defense of himself or the State; but the Legislature shall have power, by law, to regulate the wearing of arms, with a view to prevent crime.”); Utah Const, art. I, § 6 (“The individual right of the people to keep and bear arms for security and defense of self, family, others, property, or the state, as well as for other lawful purposes shall not be infringed; but nothing herein shall prevent the legislature from defining the lawful use of arms.”).
In Washington it is the police power which is subject to all of the rights specified in our Declaration of Rights, including the constitutional right of the individual citizen to keep and bear arms. Notwithstanding, courts in the relatively recent past have suggested precisely the opposite by positing without meaningful analysis this civil liberty is subject to “reasonable regulation” by the state under its so-called police power. See, e.g., Rupe, 101 Wn.2d at 707 n.9; State v. Spencer, 75 Wn. App. 118, 122, 876 P.2d 939 (1994); Sabala, 44 Wn. App. at 449 (citing Rupe); Johnson, 94 Wn. App. at 892 (same); State v. Taylor, 74 Wn. App. 111, 124, 872 P.2d 53 (1994) (same). The origin of this heresy seems to be the 1945 decision in State v. Krantz, 24 Wn.2d 350, 353, 164 P.2d 453 (1945). See also Rupe, 101 Wn.2d at 707 n.9.
Krantz upheld the uniform short firearms act against a challenge under article I, section 24, opining that statute was a reasonable exercise of the State’s “police power.” Krantz asserted “it has long been recognized that this constitutional guarantee is subject to reasonable regulation by the state under its police power.” Krantz, 24 Wn.2d at 353 (citing United States v. Miller, 307 U.S. 174, 59 S. Ct. 816, 83 L. Ed. 1206 (1939); English v. State, 35 Tex. 473 (1872); Pierce v. State, 42 Okla. Crim. 272, 275 P. 393 *591(1929); People v. Persce, 204 N.Y. 397, 97 N.E. 877 (1912); Hill v. State, 53 Ga. 472 (1874); Page v. State, 50 Tenn. (3 Heisk.) 198 (1871)). It is now time to critically reevaluate that overly broad assertion. Notably, each of the cases relied on by Krantz was based on constitutional provisions far different from article I, section 24 in terms of the interplay between the right to keep and bear arms and the State’s police power.
Miller, English, and Persce all involved challenges under the second amendment to the United States Constitution. See Miller, 307 U.S. at 176; English, 35 Tex. 473; Persce, 97 N.E. at 879. In contrast to article I, section 24 of the Washington Constitution, which guarantees Washington citizens an individual right to keep and bear arms, the Second Amendment is often claimed to grant only a collective right, as its text suggests:
A well regulated militia being necessary to the security of a free state, the right of the people to keep and bear arms, shall not be infringed.
U.S. Const, amend. II. See Hickman v. Block, 81 F.3d 98, 102 (9th Cir. 1996). See also supra at 588 n.ll. Moreover, the Second Amendment was originally “a limitation only upon the power of Congress and the National government, and not upon that of the States.” Presser v. Illinois, 116 U.S. 252, 265, 6 S. Ct. 580, 584, 29 L. Ed. 615 (1886).
Pierce involved a challenge to an Oklahoma statute prohibiting the carrying of firearms under article II, section 26 of the Oklahoma Constitution. Pierce, 275 P. at 394. Unlike article I, section 24 of the Washington Constitution, the constitutional provision at issue in Pierce expressly provides for regulation of firearms by the legislature:
The right of a citizen to keep and bear arms in defense of his home, person, or property, or in aid of the civil power, when thereunto legally summoned, shall never be prohibited; but nothing herein contained shall prevent the Legislature from regulating the carrying of weapons.
*592Okla. Const, art. II, § 26. Similarly, Page involved a challenge under article I, section 26 of the Tennessee Constitution, which also expressly allows the legislature to regulate how firearms may be borne:
That the citizens of this State have a right to keep and to bear arms for their common defense; but the Legislature shall have power, by law, to regulate the wearing of arms with a view to prevent crime.
Tenn. Const, art. I, § 26.12
Lastly, Hill was based on article I, section 14 of the Georgia Constitution of 1868, which spoke in language very similar to that of the Second Amendment:
“A well regulated militia being necessary to the security of a free state, the right of the people to keep and bear arms shall not be infringed; but the general assembly shall have power to prescribe by law the manner in which arms may be borne.”
Hill, 53 Ga. at 474. The Georgia provision not only expressly subjects the right to bear arms to the legislature’s regulatory powers; it also seems to provide for a collective rather than individual right to keep and bear arms, unlike article I, section 24 of our constitution.
Our constitutional guaranty of the individual right to keep and bear arms contains no textual qualification subjugating that right to police power regulations. See supra at 590-91. And we must be ever mindful that we are not at liberty to disregard this text as “the provisions of this Constitution are mandatory, unless by express words they are declared to be otherwise.” Wash. Const, art. I, § 29. Moreover, as previously stated, the mandatory provision in article I, section 24 is strengthened, not defeated, by the two textual exceptions to the otherwise absolute right to keep and bear arms, which by implication permit no other *593unmentioned restrictions on, or exceptions to, the otherwise absolute right to keep and bear arms. Robert F. Utter, Freedom and Diversity in a Federal System: Perspectives on State Constitutions and the Washington Declaration of Rights, 7 U. Puget Sound L. Rev. 491, 509-10 (1983) (“the express mention of one thing in a constitution implies the exclusion of things not mentioned”).
Article I, section 24 obviously is not subservient to the State’s police power by its text. Krantz fails to honor that text, wherefore it is erroneous, harmful, and destructive to our civil liberties. Moreover, Krantz is inconsistent with the very structure of liberty secured by our Declaration of Rights by its claim that any of our declared civil liberties are ever “subject to” the police power.
Ill
Our Declaration of Rights Enumerates Exceptions to Otherwise Legitimate Government Actions, Including Police Power Actions
A proper resolution of this case also requires an accurate understanding of the constitutional nature of our state government and the structural role of our Declaration of Rights with respect thereto. As originally expressed by Alexander Hamilton when advocating adoption of the federal constitution absent a national Bill of Rights, a declaration of rights serves only one function: to delineate exceptions to otherwise legitimate exercises of governmental powers. The Federalist No. 84, at 437 (Alexander Hamilton) (Bantam Books 1982).
I go further, and affirm that bills of rights, in the sense and in the extent in which they are contended for, are not only unnecessary in the proposed constitution, but would even be dangerous. They would contain various exceptions to powers which are not granted: and on this very account, would afford a colourable pretext to claim more than were granted. For why declare that things shall not be done which there is no power to do? Why for instance, should it be said, that the liberty of the *594press shall not be restrained, when no power is given by which restrictions may be imposed?
Id. (emphasis added). Clearly, in the view of the founders, the very purpose of a declaration of rights is to except from the reach of government any power to abridge the rights secured thereby. If the rights guaranteed by a declaration of rights are not exceptions to governmental power, including the police power, those rights are illusory because the government has no power to exceed its legitimate functions in any event. By its nature and placement then, article I, section 24, as any other civil liberty enumerated in our Declaration of Rights, is meaningful only to the extent it sets forth an exception to an otherwise legitimate exercise of power by our state government. Open Door Baptist Church v. Clark County, 140 Wn.2d 143, 178-79 & n.19, 995 P.2d 33 (2000) (Sanders, J., dissenting).
The origin and development of former RCW 9.94A.125 shows this statute, if properly construed, is indeed not only a legitimate exercise of the State’s police power but outside the article I, section 24 exception thereto. The deadly weapon enhancement statute was enacted and repeatedly amended out of a desire to protect the public from those who would use firearms not in defense of themselves or the State, but to violate the rights of others. The stated purpose expressed in 1-159 clearly evidences this intent. It was enacted to:
(a) Stigmatize the carrying and use of any deadly weapons for all felonies with proper deadly weapon enhancements.
(b) Reduce the number of armed offenders by making the carrying and use of the deadly weapon not worth the sentence received upon conviction.
(c) Distinguish between the gun predators and criminals carrying other deadly weapons and provide greatly increased penalties for gun predators and for those offenders committing crimes to acquire firearms.
Laws of 1995, ch. 129, § 1(2). See also RCW 9.94A.010(4). Cf. Markham Adver. Co. v. State, 73 Wn.2d 405, 421-22, 439 *595P.2d 248 (1968) (noting the State may exercise its police power to “ ‘prescribe laws tending to promote the health, peace, morals, education, good order and welfare of the people’ ” (quoting Shea v. Olson, 185 Wash. 143, 153, 53 P.2d 615 (1936))). Properly construed former RCW 9.94A.125 is consistent with Schelin’s right to keep and bear arms as defined by article I, section 24 because that civil liberty is limited to defensive uses and does not protect the commission of armed crime.
But here the State attempts to apply the statute against mere possession of a firearm. Even the State conceded at oral argument that it was simply unable to reconcile its proposed application of the statute to the text of article I, section 24. Audiotape 1 of 1: Wash. State Supreme Court oral argument, State v. Schelin, No. 70710-3 (Sept. 25, 2001) (on file with clerk’s office) (conceding, in response to a question from the bench on how to reconcile the State’s position with the plain language of the constitution, that the State does not “have a reconciliation at this point”). That should end the matter.
IV
Criminal Culpability Cannot be Inferred from the Exercise of Constitutionally Protected Behavior
To constitutionally construe and apply this statute the State must prove a nexus between the defendant, the crime, and the firearm by proving beyond a reasonable doubt not only that the defendant was in actual or constructive possession thereof, State v. Mills, 80 Wn. App. 231, 236, 907 P.2d 316 (1995), but also that the defendant or, in the alternative, an accomplice13 actually used that firearm to aid the commission of the crime charged. The State must *596prove both elements to satisfy former RCW 9.94A.125 in a manner consistent with the Washington Constitution.
The actual or intended use of a firearm during the commission of a crime is constitutionally necessary because by its plain language article I, section 24 protects the possession or use of firearms with the intent to defend oneself or the State. To overcome this constitutional shield the State must show the defendant used or intended to use the firearm during the commission of the charged crime. Cf. Call, 75 Wn. App. at 869 (suggesting potential to use a gun for offensive purposes is insufficient grounds for sentence enhancement under former RCW 9.94A.125). Here, however, the State utterly failed to show Schelin’s mere constructive possession of the gun in his bedroom facilitated the commission of possessory crimes, much less was intended to do so. The majority asserts, without citation to the record, “the evidence established Schelin was in close proximity to a loaded gun which he constructively possessed to protect his marijuana grow operation.” Majority at 574 (emphasis added). The evidence establishes no such thing. At most, it establishes (i) Schelin was merely in constructive possession of the gun; and (ii) the gun was in Schelin’s home for defense of Schelin and his family: See supra at 580.
Constitutionally protected behavior cannot form the basis for criminal punishment, nor can it be used to infer the basis for criminal punishment. Rupe, 101 Wn.2d at 704 (citing Hess v. Indiana, 414 U.S. 105, 107, 94 S. Ct. 326, 38 L. Ed. 2d 303 (1973); Stanley v. Georgia, 394 U.S. 557, 89 S. Ct. 1243, 22 L. Ed. 2d 542 (1969)). Rupe held (1) “the State can take no action which will unnecessarily ‘chill’ or penalize the assertion of a constitutional right” and (2) “the State may not draw adverse inferences from the exercise of a constitutional right.” Rupe, 101 Wn.2d at 705 (citing United States v. Jackson, 390 U.S. 570, 88 S. Ct. 1209, 20 L. Ed. 2d 138 (1968)). While the right to keep and bear arms does not include the right to engage in criminal activity, cf. State v. Russell, 25 Wn. App. 933, 939, 611 P.2d 1320 (1980), the *597simple fact remains that the State has failed to show Schelin ever used the gun to engage in criminal activity. Instead of presenting the jury with proof of that fact it asked the jury, and now us, to infer, based on the presence of the gun on the same premises as Schelin’s marijuana grow operation, that the gun was used in connection with that criminal enterprise. Although the State’s requested inference is impermissible under Rupe, the majority accepts it and infers criminal culpability based solely on Schelin’s exercise of his constitutional right to keep and bear arms. To credit such an inference allows Schelin’s constitutionally protected behavior to form a basis for his criminal punishment, in violation of the guaranty in article I, section 24. Cf. Rupe, 101 Wn.2d at 706-08 (striking down a death sentence based in part on the admission into evidence of robbery defendant’s gun collection because there was no established relation between the gun and the crime).
We cannot, as suggested by the Court of Appeals in State v. Simonson, infer from simple presence of firearms at the scene of a crime that those arms were used for criminally offensive purposes. 91 Wn. App. 874, 883, 960 P.2d 955 (1998). Remarkably, even though the Simonson court offered no support for its shortcut,14 the majority accepts its reasoning and holds:
The jury was entitled to infer [Schelin] was using the weapon to protect his basement marijuana grow operation. Schelin stood near the weapon when police entered his home and could very well have exercised his apparent ability to protect the grow operation with a deadly weapon, to the detriment of the police.
Majority at 574-75.
*598The Simonson shortcut must be rejected because it allows the State to sentence a person for criminal activity in which he or she could have engaged but did not. Similarly, the inference to which the majority refers is impermissible because it applies to situations in which the possession or use of firearms falls within the ambit of article I, section 24.
V
Schelin’s Claim is Not Procedurally Barred
The concurring opinion contends we should not engage in a discussion of how former RCW 9.94A.125 may be applied in harmony with article I, section 24, because Schelin does not rely on that constitutional provision. Concurrence at 577. However, Schelin does in fact reference the state constitution to support his argument that proof of a nexus between gun possession and criminal conduct was essential to save the statute from constitutional challenge. See, e.g., Br. of Appellant at 18 (“It is not illegal in and of itself to own or possess firearms, in fact, it is a constitutionally protected right. . . .”). Schelin has consistently challenged his deadly weapon enhancement based on his constitutional right to keep and bear arms, and excepted to the court’s instructions on exactly that basis. In fact, both counsel addressed the constitutionality of former RCW 9.94A.125 at oral argument.
With respect to the deadly weapon enhancement, the trial court instructed the jury:
Instruction No. 21
For purposes of a special verdict the State must prove beyond a reasonable doubt that the defendant was armed with a deadly weapon at the time of the commission of the crime in Count(s) I [possession of a controlled substance with intent to manufacture] and II [possession of a controlled substance with intent to deliver],
A pistol, revolver, or any other firearm is a deadly weapon whether loaded or unloaded.
*599Instruction No. 22
A person is armed with a deadly weapon if, at the time of the commission of the crime, the weapon is easily accessible and readily available for offensive or defensive use.
Clerk’s Papers at 176-77.
At trial Schelin excepted to instruction 22, arguing it was overly broad because it permitted the jury to find a violation of former RCW 9.94A.125 based on mere exercise of the constitutional right to keep a gun in one’s home for self-defense. He argued:
Any time there is an [sic] grow operation in a home the State could argue that if there is a weapon in that home, then that gun is readily accessible and available for offensive or defensive use.
Verbatim Report of Proceedings at 430.
Schelin’s argument remains the same on appeal. He challenges his sentence enhancement by arguing the State failed to prove beyond a reasonable doubt he was “armed” pursuant to former RCW 9.94A.125. Br. of Appellant at 14-19; Pet. for Review at 5-9. Specifically, according to Schelin, the State failed to carry its burden to prove the necessary nexus. Br. of Appellant at 19. As previously mentioned, this nexus requirement is not only statutory but is a constitutional imperative stemming from the restrictions placed on the government by article I, section 24. See, e.g., State v. Johnson, 94 Wn. App. 882, 892, 895-96, 974 P.2d 855 (1999).
The concurring opinion’s assertion “Schelin is not assailing the trial court’s jury instructions regarding when a person is ‘armed’ with a deadly weapon” is contrary to the facts in the record—as is its assertion this instruction “is unchallenged on appeal.” Concurrence at 576. Admittedly, Schelin did not specifically assign error to the instruction on appeal, choosing instead to rest his fate on the more fundamental claim that the State simply failed to prove the nexus element beyond a reasonable doubt. “Assailing” the instruction which inaccurately defined when a person is “armed” for purposes of a deadly weapon enhancement is *600part and parcel of Schelin’s argument that insufficient evidence was introduced to prove the nexus element.
The concurrence seems to conclude we are precluded from reviewing the sufficiency of evidence to prove the actual elements of the offense absent specific assignment of error to an erroneous instruction. To that extent, it fails to account for our decision in State v. Green, 94 Wn.2d 216, 616 P.2d 628 (1980), where we incorporated the United States Supreme Court’s test for reviewing verdicts for sufficient evidence:
[T]he critical inquiry on review of the sufficiency of the evidence to support a criminal conviction must be not simply to determine whether the jury was properly instructed, but to determine whether the record evidence could reasonably support a finding of guilt beyond a reasonable doubt.
Jackson v. Virginia, 443 U.S. 307, 318, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); see Green, 94 Wn.2d at 221. Sufficiency of the evidence is not measured against a false standard established by an erroneous jury instruction. It is measured by the proof to substantiate the true elements of the offense charged. Jackson, 443 U.S. at 318.15
Nevertheless, the concurrence baldly claims failure to assign error to an erroneous (but excepted-to) instruction defeats review of a verdict premised on legally insufficient evidence. The assertion flies in the face of the fact that reversal would necessarily have resulted from failure of proof had the jury in Schelin’s trial been properly instructed on the element of a nexus since, even when the jury is properly instructed, review for evidence sufficiency proceeds unaltered as a matter of law. See, e.g., Schatz v. Heimbigner, 82 Wash. 589, 144 P. 901 (1914), cited with *601approval in State v. Hickman, 135 Wn.2d 97, 102, 954 P.2d 900 (1998).
I find it startling that the Chief Justice would deny this prisoner relief absent any citation to authority to support avoidance of an admittedly meritorious constitutional claim. Is it not passing strange that by the logic of the concurrence Schelin could obtain a reversal of the deadly weapon enhancement if the jury had been properly instructed, but must spend years in the penitentiary because it was erroneously instructed?
The right to reverse a conviction for insufficient evidence is of a constitutional magnitude. Sufficient evidence is “evidence necessary to convince a trier of fact beyond a reasonable doubt of the existence of every element of the offense.” Jackson, 443 U.S. at 316. The presence of such is secured by the due process clause of the fourteenth amendment to the United States Constitution.
[In re] Winship[, 397 U.S. 358, 90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970)] presupposes as an essential of the due process guaranteed by the Fourteenth Amendment that no person shall be made to suffer the onus of a criminal conviction except upon sufficient proof—defined as evidence necessary to convince a trier of fact beyond a reasonable doubt of the existence of every element of the offense.

Id.

Here, an essential element of proof to sustain the enhanced verdict was proof of a nexus between Schelin, the crime, and the weapon. See supra at 586. Since the concurring opinion agrees this nexus is a required element of proof, its conclusion that this deadly weapon enhancement may be affirmed notwithstanding insufficient evidence is a non sequitur.
This deadly weapon enhancement must be reversed. I dissent.

 Initially, only rape in the first degree, robbery in the first degree, kidnapping in the first or second degree, burglary in the first or second degree, assault in the second degree, and escape in the first degree, were subject to the deadly weapon enhancement. Laws of 1983, ch. 115, § 2. In 1988, theft of livestock in the first or second degree was added, followed by assault of a child in the second degree in 1992. Laws of 1988, ch. 218, § 1; Laws of 1992, ch. 145, § 9. In addition, the statute was amended in 1986 to apply to anticipatory offenses and all drug offenses. Laws of 1986, ch. 257, § 22.


 In contrast, constructive possession may be sufficient to support a conviction for unlawful possession of a firearm. See State v. Staley, 123 Wn.2d 794, 798-99, 872 P.2d 502 (1994). It follows that the State, to show a defendant was “armed” pursuant to former RCW 9.94A.125, must show more than merely establishing the defendant unlawfully possessed a firearm at some point during the commission of a crime.


 It is unclear from the opinion whether the defendant was home during the officers’ search of the house pursuant to the search warrant.


 Malyon v. Pierce County, 131 Wn.2d 779, 799, 935 P.2d 1272 (1997).


 See, e.g., Ala. Const, art. I, § 26; Alaska Const, art. I, § 19; Ariz. Const, art. II, § 26; Ark. Const, art. II, § 5; Colo. Const, art. II, § 13; Conn. Const, art. I, § 15; Fla. Const, art. I, § 8(a); Ga. Const, art. I, § 1, para. VIII; Haw. Const, art. I, § 17; Idaho Const, art. I, § 11; III. Const, art. I, § 22; Ind. Const, art. I, § 32; Kan. Const. Bill of Rights § 4; Ky. Const. § 1; La. Const, art. I, § 11; Me. Const, art. I, § 16; Mass. Const, pt. 1, art. 17; Mich. Const, art. I, § 1.1(6); Miss. Const, art. Ill, § 12; Mo. Const, art. I, § 23; Mont. Const, art. II, § 12; Neb. Const, art. I, § 1; N.M. Const, art. II, § 6; N.Y. Civ. Rights Law, art. II, § 4; N.C. Const, art. I, § 30; Ohio Const, art. I, § 4; Okla. Const, art. II, § 26; Or. Const, art. I, § 27; Pa. Const, art. I, § 21; R.I. Const, art. I, § 22; S.D. Const, art. VI, § 24; Tenn. Const, art. I, § 26; Tex. Const, art. I, § 23; Utah Const, art. I, § 6; Vt. Const, ch. I, art. 16; Wash. Const, art. I, § 24; W. Va. Const, art. Ill, § 22; Wyo. Const, art. I, § 24.


 As opposed to a collective right granted to the people as an aggregate. Other states have recognized near identical provisions in their respective constitutions confer upon their citizens an individual right to bear arms. See, e.g., Dano v. Collins, 166 Ariz. 322, 802 P.2d 1021, 1024 (Ct. App. 1990); Kalodimos v. Vill. of Morton Grove, 103 Ill. 2d 483, 470 N.E.2d 266, 273 (1984); Schubert v. DeBard, *589398 N.E.2d 1339, 1341 (Ind. Ct. App. 1980); People v. Brown, 253 Mich. 537, 235 N.W. 245, 246 (1931). In contrast, provisions referring to the people as a whole are generally construed as conferring only a collective right to bear arms. See, e.g., City of Salina v. Blaksley, 72 Kan. 230, 83 P. 619, 620 (1905) (construing a provision guaranteeing “that ‘the people have the right to bear arms for their defense and security1 ” as granting the right to bear arms to the people as a collective body); Commonwealth v. Davis, 369 Mass. 886, 343 N.E.2d 847, 848-49 (1976) (construing a provision guaranteeing that “ ‘the people have a right to keep and to bear arms for the common defence’ ” as granting the right to bear arms to “the aggregate of citizens”).


 Although Page does not expressly cite article I, section 26 of the Tennessee Constitution, it is apparent from the State’s reference to the phrase “common defense” that the case was decided under the Tennessee Constitution as opposed to the Second Amendment since only the Tennessee provision contains that phrase. Compare Tenn. Const, art. I, § 26, with U.S. Const, amend. II.


 See former RCW 9.94A.125 (authorizing a sentence enhancement when “there has been a special allegation and evidence establishing that the accused or an accomplice was armed with a deadly weapon at the time of the commission of the crime” (emphasis added)).


 The majority excused this aberration relying on an accomplice-liability analysis, suggesting Simonson’s girl friend could have used the gun while he was in jail. Majority at 571-72. However, this reasoning also avoids mandate of the Washington Constitution which requires the State to show any use—whether by the defendant or his or her accomplice—was outside the scope of article I, section 24.


 The only potential exception to this rule is when an instruction was not subject to objection or exception, as it then may become the law of the case. See, e.g., State v. Hickman, 135 Wn.2d 97, 102, 954 P.2d 900 (1998) (citing cases); cf. Tonkovich v. Dep’t of Labor & Indus., 31 Wn.2d 220, 225, 195 P.2d 638 (1948) (noting sufficiency of the evidence is measured against unchallenged instructions unless “the record or evidence conclusively shows that the party in whose favor the verdict is rendered is not entitled to recover”). But law of the case doctrine is no bar here since Schelin in fact imposed an appropriate and spirited exception to instruction 22.